Citation Nr: 0012436	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to June 6, 1984, 
for the assignment of a 50 percent disability rating for the 
residuals of shell fragment wounds to muscle groups XIV, 
XVII, and XIX.

2.  Entitlement to an effective date prior to June 6, 1984, 
for the grant of service connection and the assignment of a 
40 percent disability rating for osteoarthritis of the lumbar 
spine as secondary to the service-connected residuals of 
shell fragment wounds.

3.  Whether the veteran timely filed a notice of disagreement 
with the October 1995 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) determined that 
December 1951 and October 1954 rating decisions were not 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1942 to October 1945.  
These matters come to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision in which the RO granted 
entitlement to service connection for osteoarthritis of the 
lumbar spine as secondary to the service-connected residuals 
of shell fragment wounds, and assigned a 40 percent rating 
for the disorder effective June 6, 1984.  In that rating 
decision the RO also increased the disability rating for the 
residuals of shell fragment wounds to muscle groups XIV, 
XVII, and XIX from 20 to 50 percent effective June 6, 1984.  
The veteran has perfected an appeal of the effective dates 
assigned for the grant of service connection and the assigned 
ratings.

In March 1998 the RO determined that the veteran had not 
timely filed a notice of disagreement with the October 1995 
rating decision in which the RO found that December 1951 and 
October 1954 rating decisions were not clearly and 
unmistakably erroneous, and that the October 1995 decision 
was final.  This case was previously before the Board in 
September 1999, at which time it was remanded to the RO for 
the issuance of a statement of the case on the issue of 
timeliness of the notice of disagreement to the March 1998 
decision.  Following the issuance of the statement of the 
case, the veteran also perfected an appeal of that issue.

In a November 1999 rating decision the RO granted a total 
rating for compensation based on individual unemployability, 
effective June 16, 1999.  In December 1999, the veteran 
submitted a notice of disagreement with the effective date 
selected by the RO.  The RO has not issued a statement of the 
case in response to the notice of disagreement.  Accordingly, 
this issue must be remanded to the RO for the issuance of 
such a statement of the case.  38 U.S.C.A. § 7105; see 
Manlincon v. West, 12 Vet. App. 238 (1999); Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement initiates the appellate process)  see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).


FINDINGS OF FACT

1.  The RO notified the veteran on July 12, 1996, of the 
October 1995 decision in which the RO determined that 
December 1951 and October 1954 rating decisions were not 
clearly and unmistakably erroneous, and the veteran did not 
file a notice of disagreement with that decision until 
October 10, 1997.

2.  Regarding the disability ratings assigned for the 
residuals of shell fragment wounds, in a July 1950 rating 
decision the RO denied entitlement to a compensable 
disability rating; in September 1950, December 1951, and 
October 1954 rating decisions the RO denied entitlement to a 
rating in excess of 10 percent; and in rating decisions 
issued in March 1974, June 1974, December 1975, July 1976, 
January 1977, October 1980, and October 1982, the RO denied 
entitlement to a rating in excess of 20 percent.

3.  The veteran was notified of the denial of the higher 
disability ratings at the time each of the decisions was 
rendered, and he did not perfect an appeal of those 
decisions.  The July 1950, September 1950, December 1951, 
October 1954, March 1974, June 1974, December 1975, July 
1976, January 1977, October 1980, and October 1982 decisions 
are final.

4.  In an October 1995 rating decision the RO determined that 
the December 1951 and October 1954 rating decisions were not 
clearly and unmistakably erroneous in denying entitlement to 
a disability rating in excess of 10 percent.  The October 
1995 rating decision is final, and the issue of clear and 
unmistakable error in the December 1951 and October 1954 
rating decisions is res judicata.

5.  The July 1950, September 1950, March 1974, June 1974, 
December 1975, July 1976, January 1977, October 1980, and 
October 1982 rating decisions pertaining to the RO's denial 
of higher disability ratings for the residuals of the shell 
fragment wounds were not clearly and unmistakably erroneous.

6.  Following the October 1982 final rating decision, the 
veteran did not again claim entitlement to an increased 
rating for the residuals of shell fragment wounds until June 
6, 1984.

7.  The RO denied entitlement to service connection for a low 
back disorder in rating decisions issued in October 1954 and 
January 1977.  The veteran was notified of those decisions at 
the times they were rendered and did not appeal, and the 
October 1954 and January 1977 decisions are final.

8.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the October 1954 and January 1977 
rating decisions pertaining to the RO's denial of entitlement 
to service connection for a back disorder.

9.  The veteran did not again claim entitlement to service 
connection for a back disorder until June 6, 1984.


CONCLUSIONS OF LAW

1.  The veteran did not file a notice of disagreement within 
one year of the July 12, 1996, notice of the RO's October 
1995 determination that December 1951 and October 1954 rating 
decisions were not clearly and unmistakably erroneous, and 
the October 1995 decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.201, 20.302, 20.304, 20.1103 (1999).

2.  Entitlement to an effective date prior to June 6, 1984, 
for the assignment of the 50 percent disability rating for 
the residuals of shell fragment wounds to muscle groups XIV, 
XVII, and XIX is not warranted.  38 U.S.C. § 4005(c) (1970), 
38 U.S.C.A. §§ 5109A, 5110(a), (b), and (i) (West 1991 and 
Supp. 1998); 38 C.F.R. § 19.153 (1973), 38 C.F.R. §§ 3.105, 
3.400(k), (o), (q), and (r) (1999); Veteran's Regulation No. 
2(a), Part II, Par. III, Department of Veterans Affairs 
Regulation 1008, effective January 25, 1936, to December 31, 
1957.

3.  Entitlement to an effective date prior to June 6, 1984, 
for the grant of service connection and the assignment of a 
40 percent disability rating for a back disorder is not shown 
as a matter of law.  38 U.S.C. § 4005(c) (1976), 38 U.S.C.A. 
§§ 5109A, 5110(a) and (i) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 19.153 (1976), 38 C.F.R. §§ 3.105, 3.400(b)(2), (k), (q), 
and (r) (1999); Veteran's Regulation No. 2(a), Part II, Par. 
III, Department of Veterans Affairs Regulation 1008, 
effective January 25, 1936, to December 31, 1957.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates

A.  Factual Background

The veteran's service medical records show that in September 
1944 he incurred shell fragment wounds to the left hand and 
the right hip during an enemy mortar bombardment.  He was 
evacuated to a ship for treatment, at which time examination 
showed two superficial wounds on the right hip with no 
important structures involved.  The wounds were bandaged and 
he was returned to duty approximately one week following the 
injury, with the wounds well healed.  No defects were found 
on his separation from service in October 1945.

The veteran initially claimed entitlement to VA compensation 
in July 1947, at which time he made no reference to a 
shrapnel injury.  A VA medical examination in September 1947 
resulted in the finding that there were no residuals of the 
shell fragment wounds to the right iliac area.  In an October 
1947 rating decision the RO granted service connection for 
the residuals of mortar fragment wounds to the left hand, 
rated as noncompensable, based on the service medical records 
in file at that time.  Following the receipt of additional 
service medical records, in a July 1950 rating decision the 
RO granted service connection for scars on the right hip, 
also rated as noncompensable.  The effective date for the 
grant of service connection was June 30, 1947, apparently 
based on the initial application for VA compensation.  The 
veteran was notified of the July 1950 decision and did not 
appeal.

A September 1950 VA medical report referenced VA treatment 
records showing that the veteran received a bullet wound to 
the right hip, with the entrance being two inches below the 
mid-crest of the right ilium and the exit being four and a 
half inches upward and posterior to the entrance wound.  The 
veteran was shown to have been hospitalized for six weeks and 
returned to limited duty.  The entrance scar was described as 
one centimeter in size, and the exit scar as two centimeters.  
Both scars were described as well healed, and the veteran's 
complaints of pain were attributed to scarring deep in the 
muscle.  In a September 1950 rating decision the RO re-
characterized the injury as a gunshot wound, and increased 
the disability rating from zero to 10 percent based on 
moderate injury to muscle group XIX.  The effective date for 
the increased rating was August 29, 1950, the date of the VA 
treatment record.  The veteran was notified of the September 
1950 decision and did not appeal.

VA treatment records show that in January 1951 the scars on 
the right hip were not adherent or tender.  In a December 
1951 rating decision the RO denied entitlement to service 
connection for a disorder of the left lower extremity, and 
continued the 10 percent rating assigned for the wound 
residuals.  The veteran was notified of the December 1951 
decision and did not appeal.  The 10 percent rating was 
confirmed in a May 1952 notice to the veteran, which he did 
not appeal.

The veteran initially claimed entitlement to service 
connection for a back disorder in October 1954, which he 
claimed to have incurred when he was wounded in September 
1944.  In support of that claim he submitted a number of lay 
statements indicating that he had complained of back pain 
since the injury, and private treatment records showing that 
he received treatment beginning in February 1953.  In an 
October 1954 rating decision the RO denied entitlement to 
service connection for a back condition, and confirmed and 
continued the rating then in effect for the residuals of the 
shell fragment wounds.  The veteran was notified of that 
decision and did not appeal.

In December 1954 the veteran applied for hospital treatment 
with a diagnosis of low back strain.  Although the current 
10 percent rating was continued in June 1956, the veteran was 
not notified of that decision.

The veteran again claimed entitlement to service connection 
for a back disorder in April 1968, which he reported to have 
incurred in September 1944.  That claim was apparently not 
adjudicated, but the issue of entitlement to an increased 
rating was addressed in subsequent rating decisions.

A November 1973 VA treatment record indicates that the 
gunshot wound to the right hip involved muscle groups XIV, 
XVII, and XIX, with the entry wound being on the anterior 
part of the hip and the exit wound on the posterior.  At that 
time the veteran complained of pain in the right hip of two 
years in duration.  He was provided a VA examination in 
February 1974, during which he reported having received a 
gunshot wound to the right hip that entered the right side of 
his abdomen and exited in the right side of the back.  He 
complained of back pain that radiated into the right hip 
since the injury.  A diagram provided by the examiner shows 
one scar to be on the lateral aspect of the right hip near 
the outer protuberance of the hip bone and the second scar in 
the area of the lower right kidney.  The scars were described 
as well healed, movable, and non-tender.  The examiner 
provided a diagnosis of the residuals of a gunshot wound 
involving muscle groups XIV, XVII, and XIX, with some 
impaired motion of the lumbar spine secondary to the wound.  
The examiner also characterized the disability as moderate.

In a March 1974 rating decision, apparently without having 
reviewed the service medical records, the RO re-defined the 
service-connected disability as the residuals of a shell 
fragment wound to muscle groups XIV, XVII, and XIX, and 
increased the disability rating from 10 to 20 percent 
effective September 24, 1973.  The effective date was based 
on a VA treatment record showing that the veteran had 
complained of pain in the right lower back on that date.  The 
veteran was notified of the March 1974 decision and did not 
appeal.

The RO confirmed and continued the 20 percent disability 
rating in December 1975, and notified the veteran at that 
time and he did not appeal.  VA treatment records indicate 
that in May 1976 he complained of pain in the low back and 
right hip, and a VA examination showed the scars to be well 
healed, movable, and non-tender.  There was no evidence of 
any muscle atrophy in the abdomen, buttocks, or legs.  His 
complaints of low back pain were attributed to lumbosacral 
strain, with evidence of moderate bilateral muscle spasm.  

Based on this evidence, in a July 1976 rating decision the RO 
confirmed and continued the 20 percent rating.  The veteran 
filed a notice of disagreement with the July 1976 decision, 
and a statement of the case was issued in September 1976.  In 
January 1977 the veteran's representative submitted 
additional medical evidence and requested an increase in the 
assigned rating.  That medical evidence showed the presence 
of long-standing degenerative disc and joint disease in the 
lumbosacral spine.  The private physician also characterized 
the service-connected wound as involving the soft tissue with 
some possible subcutaneous or muscle irritation.

In a January 1977 rating decision the RO again denied 
entitlement to a disability rating in excess of 20 percent, 
and denied entitlement to service connection for degenerative 
disc disease at L5-S1.  The veteran was notified of that 
decision in a February 1977 supplemental statement of the 
case.  He did not, however, submit a substantive appeal 
following the statement of the case or the supplemental 
statement of the case.

VA treatment records show that in October 1982 the veteran 
again received treatment for low back pain, and in an October 
1982 rating decision the RO denied entitlement to a 
disability rating in excess of 20 percent.  The veteran was 
notified of that decision and did not appeal.

In a statement received June 6, 1984, the veteran again 
claimed entitlement to service connection for a low back 
disorder and an increased rating for the residuals of the 
shrapnel wounds.  The RO denied entitlement to an increased 
rating in July 1984, which the veteran appealed.  In an April 
1987 decision the Board denied entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine, and denied entitlement to an increased rating for the 
residuals of the shrapnel wounds.

In an August 1994 motion the veteran's representative 
requested reconsideration of the Board's April 1987 decision 
on the following three issues:  1) whether VA had committed 
clear and unmistakable error in not granting service 
connection for and the appropriate rating for multiple wounds 
to muscle groups XIV, XVII, and XIX in 1947; 2) whether VA 
had committed clear and unmistakable error by denying 
entitlement to service connection for hearing loss; and 3) 
whether VA had committed clear and unmistakable error in not 
granting service connection for a disorder of the left pelvic 
area.

The representative contended that the evidence showed that 
the veteran had incurred a "through and through" gunshot 
wound to muscle groups XIV, XVII, and XIX, and that VA had 
erred in not granting service connection for that disorder 
prior to September 1950.  The representative stated that in 
accordance with 38 C.F.R. § 4.16 (1945) (now 38 C.F.R. 
§ 4.55), the disability rating for the gunshot wound should 
have been elevated from moderate to moderately severe or 
severe effective in 1947.  He further stated that VA had 
committed clear and unmistakable error in not granting 
service connection for hearing loss and the left leg disorder 
by not giving sufficient weight to the veteran's statements 
as a combat veteran.

In March 1995 the Deputy Vice Chairman of the Board, by 
Direction of the Chairman, vacated the Board's April 1987 
decision and ordered reconsideration of the issues of 
entitlement to service connection for a low back disorder and 
entitlement to a disability rating in excess of 20 percent 
for the residuals of the shrapnel wounds.  In June 1995 the 
Board remanded those issues to the RO for additional 
development and re-adjudication.

Following the completion of the additional development, in an 
October 1995 rating decision the RO continued the denial of 
service connection for degenerative joint disease of the 
lumbar spine, claimed as secondary to the service-connected 
shrapnel wounds, and denied entitlement to a disability 
rating in excess of 20 percent for the residuals of the 
shrapnel wounds.  The case was then returned to the Board, 
and again remanded to the RO in October 1996 for additional 
development and re-adjudication.  After completing the 
additional development, in the August 1997 rating decision 
here on appeal the RO granted entitlement to service 
connection for osteoarthritis and limited motion of the 
lumbar spine and assigned a 40 percent disability rating for 
the disorder.  The RO also increased the disability rating 
for the residuals of shell fragment wounds to muscle groups 
XIV, XVII, and XIX from 20 to 50 percent.  The effective date 
for the grant of service connection and the assigned rating 
for the back disorder and the increased rating for the 
residuals of the shrapnel wounds was June 6, 1984.

In an August 1998 supplemental statement of the case the RO 
reviewed all of the evidence of record and the decisions 
rendered since the veteran's separation from service as they 
related to the veteran's appeal of the effective date for the 
grant of service connection and the assigned rating for the 
low back disorder and the increased rating for the residuals 
of the shrapnel wounds.  The RO analyzed the veteran's claims 
of clear and unmistakable error in the prior decisions, and 
found that clear and unmistakable error had not occurred.  
The veteran and his representative have consistently argued 
since 1993 that the prior decisions were clearly erroneous in 
denying service connection and an increased rating, with 
several references to the controlling law and regulations.  
No evidence relevant to that issue has been received since 
the August 1998 supplemental statement of the case.  The 
Board finds, therefore, that it can consider the veteran's 
claims of clear and unmistakable error in the prior rating 
decisions without prejudice to the veteran.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).

B.  Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2) (emphasis added).

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c), 38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.105, 
19.153; Veteran's Regulation No. 2(a), Part II, Par. III, 
Department of Veterans Affairs Regulation 1008, effective 
January 25, 1936, to December 31, 1957.

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  The effective date 
of service connection based on a finding that new and 
material evidence has been submitted, if that evidence is not 
received within the appeals period of the previously denied 
claim, shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q).

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  
If the veteran raises a valid claim of clear and unmistakable 
error, the question of whether a given decision was based on 
clear and unmistakable error is to be determined based on the 
facts of the case.  See Rivers v. Gober, 10 Vet. App. 469 
(1997).


C.  Analysis

The veteran contends that he is entitled to an effective date 
in 1947 because the initial grant of the 10 percent 
disability rating in 1950 was clearly and unmistakably 
erroneous, in that the RO failed to assign at least a 
moderate disability rating for a through and through wound 
and to elevate the rating to severe for injury to multiple 
muscle groups, in violation of 38 C.F.R. §§ 4.55.  See Myler 
v. Derwinski, 1 Vet. App. 571 (1991).

The veteran also argues that, in accordance with 38 U.S.C.A. 
§ 5110(a) and (b), the effective date for the residuals of 
the shrapnel wounds should be September 1950 or December 1951 
based on "the earliest date as of which it is ascertainable 
that an increase in disability had occurred."  He also stated 
that in determining the appropriate effective date the RO was 
required to follow 38 C.F.R. § 3.105(a), the regulation 
pertaining to clear error, and find error in the prior rating 
decisions.

As an initial matter the Board notes that the veteran was 
notified of each of the decisions issued in July 1950, 
September 1950, December 1951, October 1954, March 1974, June 
1974, December 1975, July 1976, January 1977, October 1980, 
and October 1982, and that he did not perfect an appeal of 
those decisions.  Although he submitted a notice of 
disagreement with the July 1976 decision and was provided a 
statement of the case, he did not submit a substantive appeal 
within 60 days of the statement of the case or a supplemental 
statement of the case, or within the one year period 
following notice of the decision.

The veteran submitted additional evidence following the 
statement of the case, but the submission of additional 
evidence could not extend the time period for filing a 
substantive appeal.  38 C.F.R. § 19.118(c) (1976).  The Board 
finds that the decisions are, therefore, final, and an 
effective date that precedes any of those decisions can be 
established only if a decision was clearly and unmistakably 
erroneous.  38 U.S.C. § 4005(c), 38 U.S.C.A. §§ 5109A, 
5110(a), (b), and (i); 38 C.F.R. § 19.153, 38 C.F.R. 
§§ 3.105, 3.400(k), (o), (q), and (r); Veteran's Regulation 
No. 2(a), Part II, Par. III, Department of Veterans Affairs 
Regulation 1008, effective January 25, 1936, to December 31, 
1957.

1.  Increased Rating for Shrapnel Wounds

The evidence shows that the original grant of service 
connection for the residuals of the shrapnel wounds to the 
right hip in July 1950 was based on the RO's receipt of 
additional service medical records.  The veteran did not 
submit any claim for VA compensation pertaining to service 
connection or the rating assigned for the shrapnel wounds 
prior to September 1950, at which time the RO received the VA 
medical report.

The VA medical report constituted an informal claim for an 
increased rating pursuant to 38 C.F.R. § 3.157, based on 
which the RO increased the disability rating from zero to 
10 percent effective with the date of the report.  Although 
he had previously claimed entitlement to VA compensation for 
other disabilities, those claims cannot be relied upon for 
the establishment of an effective date for the increased 
rating because he did not express that intent in the other 
claims.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993) (in 
order to constitute a claim for compensation, the document 
must identify the benefit being sought).  Entitlement to an 
effective date prior to September 1950 for the assignment of 
the 50 percent rating for the residuals of the shrapnel 
wounds is, therefore, precluded as a matter of law.  
38 U.S.C.A. § 5110(b); Shields v. Brown, 8 Vet. App. 346, 349 
(1995) (an earlier effective date cannot be granted in the 
absence of statutory authority, which requires the filing of 
a claim); 38 C.F.R. § 3.400(b)(2).

The veteran contends that the September 1950 and all 
subsequent rating decisions were clearly and unmistakably 
erroneous in failing to assign a disability rating based on a 
through and through gunshot wound to multiple muscle groups.  
He argues that the RO failed to apply the regulation 
specifying that through and through gunshot wounds are to be 
rated at least as moderately disabling, and that the 
disability rating is to be elevated to the next higher level 
if the injury involves multiple muscle groups.  The Board 
finds that the veteran's arguments constitute a valid claim 
of clear and unmistakable error in that, assuming that his 
contentions are true, a higher disability rating would have 
been warranted.  Fugo, 6 Vet. App. at 44.

The determination of whether a given decision was the product 
of clear and unmistakable error must be made based on the 
evidence of record and the law in effect at the time the 
decision was rendered; evidence received subsequent to that 
decision cannot be considered.  Porter v. Brown, 5 Vet. App. 
233 (1993).  The documents in the case file show that the RO 
has, since September 1950, rated the residuals of the in-
service injury as a through and through wound.  That rating 
was based on the September 1950 medical report, which 
indicated that the veteran had received a through and through 
gunshot would to the right pelvic area.  That assessment, 
however, was apparently based on the veteran's report of the 
injury and is not supported by the contemporaneous records.  
The service medical records show that he incurred two 
superficial shell fragment wounds, not a through and through 
injury, that did no damage to the underlying structures.

According to the rating schedule in effect in 1950 through 
1984, the rating criteria for muscle injuries involved four 
grades of disability:  slight, moderate, moderately severe, 
and severe.  The appropriate rating was based on an analysis 
of the cardinal signs and symptoms of muscle disability, 
including pain, loss of power, lowered threshold of fatigue, 
and impairment of coordination.  Muscle injuries in the same 
anatomical region, including the pelvic girdle and thigh, 
could not be combined, but the rating for the major group 
affected by the injury was elevated from moderate to 
moderately severe or from moderately severe to severe, 
according to the aggregate impairment of function of the 
extremity.  Muscle injury ratings could not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.

A through and through injury, with muscle damage, was always 
at least a moderate injury for each group of muscles damaged.  
Schedule for Rating Disabilities, 1945 Edition, as amended at 
43 Fed. Reg. 45349, October 2, 1978, and at 29 Fed. Reg. 
6717, May 22, 1964 (codified at 38 C.F.R. §§ 4.50-4.55 
(1996)).  Although the regulations pertaining to the 
evaluation of muscle injuries were again amended following 
the June 1984 effective date, the revised regulations were 
not effective until June 7, 1997, and cannot be considered in 
determining whether the decisions prior to 1984 were clearly 
and unmistakable erroneous.  Porter, 5 Vet. App. at 233; 
Schedule for Rating Disabilities; Muscle Injuries, 62 Fed. 
Reg. 30235 (1997) (codified at 38 C.F.R. Part 4); VAOPGCPREC 
3-2000 (2000).

The September 1950 medical report and the service medical 
records did not specify the muscle group(s) involved in the 
injury, and the RO rating board, which included a physician, 
determined that the injury occurred to muscle group XIX.  
There was no evidence of record indicating that the injury 
affected more than one muscle group.  In accordance with the 
Rating Schedule then in effect, and apparently without any 
reference to the description of the injury in the service 
medical records, the RO assigned a 10 percent disability 
rating for a moderate (i.e., through and through) gunshot 
wound to muscle group XIX under Diagnostic Code 5319.  
Because that rating was in accordance with the law in effect 
and the evidence of record when the decision was rendered, 
the Board finds that the September 1950 decision was not 
clearly and unmistakable erroneous.

The December 1951 rating decision was issued in response to 
the veteran's claim for service connection for another 
disability, which was denied.  That decision was based on a 
January 1951 medical report, which showed no residuals from 
the in-service injury with the exception of scars that were 
not adherent or tender.  As shown below, the Board has 
determined that the veteran's claim of clear and unmistakable 
error in the December 1951 rating decision is res judicata, 
and that the Board cannot consider that issue.

The October 1954 rating decision was also issued in 
conjunction with the veteran's claim for service connection 
for other disabilities, and was not based on any medical 
evidence pertaining to the shell fragment wounds.  Because no 
evidence had been presented showing that an increased rating 
was warranted, and for the reasons shown above, the Board 
finds that the October 1954 decision was not clearly and 
unmistakably erroneous.

Not until November 1973 did any evidence show that the wounds 
to the right pelvic area affected more than one muscle group.  
At that time, the VA physician found that the veteran had 
incurred a through and through gunshot wound affecting muscle 
groups XIV, XVII, and XIX, which was again apparently based 
on the veteran's reported history and without any reference 
to the actual injury as described in the service medical 
records.  The cardinal signs of disability included pain and 
limited motion of the lumbar spine, which the physician 
attributed to the in-service injury.  The etiology of the 
symptoms was also determined without any consideration of the 
documented 20-year history of a low back disorder.  

In the March 1974 rating decision the RO increased the 
10 percent rating that had been assigned for a moderate 
disability to muscle group XIX to the 20 percent rating for 
moderate disability to muscle group XVII under Diagnostic 
Code 5317.  The moderate disability rating was, however, 
based on the veteran having incurred a through and through 
wound, requiring no less than a moderate rating, which is not 
supported by the report of the injury in the service medical 
records.  Although the RO apparently did not consider the 
effect of the injury to multiple muscle groups and elevate 
the rating to the moderately severe level, the evidence does 
not clearly show that the residuals of the shell fragment 
wounds resulted in any more than slight disability.  In sum, 
the evidence did not clearly show a through and through wound 
with muscle damage, or that the disability should have been 
elevated to more than the moderate level.  The Board's 
consideration of all of the evidence of record when the March 
1974 decision was rendered, in light of the law in effect at 
that time, does not compel the conclusion that the decision 
would have been manifestly different.  Bustos, 179 F.3d 
at 1378.  The Board finds, therefore, that the March 1974 
decision was not clearly and unmistakably erroneous.

The June 1974, July 1975, December 1975, January 1977, 
October 1980, and October 1982 rating decisions were issued 
in response to the veteran's claim for service connection or 
records of treatment for other disorders, and did not include 
the consideration of any additional evidence pertaining to 
the residuals of the shell fragment wounds.  The July 1976 
denial of an increased rating was based on the results of the 
June 1976 VA medical examination, which demonstrated no 
evidence of increased disability due to the service-connected 
injury.  The 20 percent disability rating previously assigned 
was confirmed and continued in each rating decision.  Because 
the RO had not received any evidence that would compel any 
other outcome, for the reasons shown above the Board finds 
that the June 1974, July 1975, December 1975, July 1976, 
January 1977, October 1980, and October 1982 rating decisions 
were not clearly and unmistakably erroneous.

In an October 1998 substantive appeal the veteran asserted 
that the Board's June 1995 order for reconsideration 
constituted the final "decision" of the Board, and that the 
June 1995 Board "decision" and the August 1997 RO decision, 
in which the RO granted service connection for the back 
disorder and increased the disability rating for the 
residuals of the shrapnel wounds to 50 percent, "subsumed" 
the previous RO denials of service connection and an 
increased rating.  See Dittrich v. West, 11 Vet. App. at 10, 
aff'd 163 F.3d 1439 (Fed. Cir. 1998), cert. denied 119 S.Ct. 
1499 (1999).  He stated that because the Board had "reopened" 
the case on the basis of clear and unmistakable error and the 
"reopening" resulted in the RO's assignment of an increased 
rating, the RO was required to base the effective date on the 
earliest date on which a claim had been filed with VA, that 
being in 1947.  He contended that the 1997 medical evidence 
indicating that the back disorder was related to the service-
connected shrapnel wounds was evident in 1947, as shown by 
the lay statements.

The veteran's assertions are not in accordance with the facts 
of the case or the relevant law, and his reliance on Dittrich 
is not valid.  In Dittrich the Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) (Court) held 
that a final RO decision was not subject to collateral attack 
on the basis of clear and unmistakable error if the 
underlying issue in that decision was subsequently affirmed 
by the Board.  This doctrine of "delayed subsuming" is a 
jurisdictional question that prevents the RO from reviewing, 
on the basis of clear and unmistakable error, a decision 
rendered by the Board.  The doctrine in no way affects the 
finality of an RO or Board decision, and it cannot be applied 
to establish an earlier effective date in the absence of a 
valid finding of clear and unmistakable error in the prior 
decision.

In addition, the order for reconsideration, which was issued 
in March 1995, served to vacate the April 1987 Board 
decision, but did not constitute a final decision of the 
Board in that the Board made no determination of entitlement.  
The Board's action in June 1995 was to remand the case to the 
RO for additional development, which was a preliminary order 
of the Board and was not a final "decision" of the Board on 
any issue.  38 C.F.R. § 20.1100.  Because the April 1987 
decision was vacated, the Board has not rendered any decision 
on the issue of the veteran's entitlement to an increased 
rating for the residuals of the shrapnel wounds or service 
connection for the back disorder.  The Board's action could 
not, therefore, have "subsumed" any decision by the RO.  In 
addition, a decision that does not affirm a previously issued 
decision cannot subsume the prior decision.  Brown v. West, 
No. 98-7071 (Fed. Cir. Feb. 18, 2000).  The RO's grant of an 
increased rating and service connection could not, therefore, 
have subsumed the prior decisions in which an increased 
rating and service connection was denied.

Following the October 1982 final decision, the veteran did 
not again claim entitlement to an increased rating for the 
residuals of the shell fragment wounds until June 6, 1984.  
Because the Board's April 1987 decision was vacated, the June 
1984 claim remained pending until finally adjudicated with 
the grant of the maximum 50 percent rating in August 1997.  
The RO relied on the results of the September 1995 VA 
examination in increasing the disability rating from 20 to 
50 percent, and none of the evidence received prior to June 
1984 showed that an increased rating was warranted.  The 
evidence does not support the assertion that the 50 percent 
disability rating was shown in 1947, nor is the contention 
relevant in light of the prior final decisions.

For the reasons shown above the Board finds that entitlement 
to an effective date prior to September 1950 for the 
assignment of the 50 percent rating for the residuals of the 
shrapnel wounds is denied as a matter of law.  Shields, 
8 Vet. App. at 349.  The Board further finds that the 
preponderance of the evidence is against the appeal to 
establish entitlement to an effective date prior to June 6, 
1984, for the assignment of the 50 percent disability rating 
for the residuals of shell fragment wounds to muscle groups 
XIV, XVII, and XIX.

2.  Service Connection and Assigned Rating for a Back 
Disorder

The veteran contends that the October 1954 and January 1977 
decisions were clearly and unmistakably erroneous in denying 
service connection for a low back disorder.  The Board notes 
that he was notified of the October 1954 and January 1977 
decisions and did not appeal, and the October 1954 and 
January 1977 decisions are final.  38 U.S.C. § 4005(c); 
38 C.F.R. § 19.153; Veteran's Regulation No. 2(a), Part II, 
Par. III, Department of Veterans Affairs Regulation 1008, 
effective January 25, 1936, to December 31, 1957.  

The veteran contends, in essence, that the October 1954 and 
January 1977 rating decisions were clearly and unmistakably 
erroneous because the February 1974 and July 1986 examination 
reports indicated that his back disorder was related to the 
shrapnel wounds.  As previously stated, however, only the 
evidence then of record can be considered in determining 
whether a decision was based on clear and unmistakable error.  
Porter, 5 Vet. App. at 233.  The veteran has not shown that 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the pertinent statutory or 
regulatory provisions were incorrectly applied in the October 
1954 decision.  Damrel, 6 Vet. App. at 242

Although the examiner in February 1974 found that the limited 
motion of the spine was secondary to a through and through 
gunshot wound to the right pelvic area, other evidence of 
record in January 1977 showed that the veteran had not 
incurred a through and through wound and that his back 
symptoms were due to unrelated causes.  The Board finds that 
the veteran's assertions pertaining to the January 1977 
decision relate to how the evidence was interpreted, not to 
whether the correct facts were before the adjudicator or 
whether the pertinent statutory or regulatory provisions were 
incorrectly applied.  Damrel, 6 Vet. App. at 242.  He has 
not, therefore, raised valid claims of clear and unmistakable 
error in the October 1954 or January 1977 decisions, and 
those claims are denied as a matter of law.  Luallen, 8 Vet. 
App. at 96.

Following the January 1977 decision, the veteran did not 
again claim entitlement to service connection for a back 
disorder until June 6, 1984.  The Board finds, therefore, 
that entitlement to an effective date prior to June 6, 1984, 
for the grant of service connection and the assignment of the 
40 percent rating for the low back disorder is precluded as a 
matter of law.  Shields, 8 Vet. App. at 349.

II.  Timely Filed Notice of Disagreement

A decision of the RO becomes final and binding if a notice of 
disagreement with that decision is not filed within one year 
of the notice of the decision.  38 U.S.C.A. § 7105(c), 
38 C.F.R. § 20.1103.  If a claim of clear and unmistakable 
error in a given decision has been finally adjudicated, that 
claim of clear and unmistakable error is res judicata and may 
not again be considered.  Link v. West, 12 Vet. App. 39 
(1998).

A notice of disagreement is defined as a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the communication must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  The 
notice of disagreement must be filed with the office from 
which the claimant received notice of the determination being 
appealed, unless the notice has been received that another VA 
office has assumed jurisdiction of the case.  The notice of 
disagreement may be filed by the claimant or his duly 
appointed representative.  See Villeza v. Brown, 9 Vet. App. 
353 (1996), 38 C.F.R. §§ 20.201, 20.300, 20.301.

The claimant or his or her representative must file a notice 
of disagreement within one year from the date that the agency 
of original jurisdiction mails notice of the determination to 
the claimant.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for the purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302.

In a September 1993 statement and his August 1994 motion for 
reconsideration, the veteran's representative raised the 
issues of clear and unmistakable error in prior rating 
decisions for denying entitlement to service connection for a 
disorder of the left lower extremity and bilateral hearing 
loss.  He also raised the issue of clear and unmistakable 
error in a December 1951 decision for denying entitlement to 
a compensable disability rating for the residuals of the 
shrapnel wounds effective with his separation from service.  
Because those issues had not yet been adjudicated by the RO, 
the Board referred them to the RO in the June 1995 remand.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO).

In an October 1995 rating decision the RO confirmed and 
continued the denial of service connection for a back 
disorder and the denial of a disability rating in excess of 
20 percent for the residuals of the shell fragment wounds, 
which issues were then in appellate status due to the Board's 
vacating the April 1987 decision.  The RO also determined 
that a December 1951 rating decision was not clearly and 
unmistakably erroneous in denying service connection for a 
disorder of the left lower extremity and in denying 
entitlement to a compensable disability rating for the 
residuals of shell fragment wounds to muscle groups XIV, 
XVII, and XIX.  The RO further determined that an October 
1954 rating decision was not clearly and unmistakably 
erroneous in denying entitlement to service connection for 
bilateral hearing loss.  For an unexplained reason the 
veteran was not notified of the October 1995 decision until 
July 12, 1996, at which time he was informed that his claims 
of clear and unmistakable error in the December 1951 and 
October 1954 rating decisions were denied.

From October 1995 through October 1997 the veteran and his 
representative submitted a number of letters and statements 
to the RO in conjunction with his pending claims for service 
connection for a low back disorder and an increased rating 
for the residuals of the shell fragment wounds, which the 
Board had remanded to the RO in June 1995.  In none of those 
letters or statements, however, did he or his representative 
make any reference to the October 1995 decision or the July 
1996 notice of the decision.  Although the regulation does 
not require any "special wording" for a writing to constitute 
a notice of disagreement, the writing must indicate that the 
veteran is dissatisfied with a decision and that he desires 
appellant review.  Jarvis v. West, 12 Vet. App. 559 (1999).

In October 1995 the veteran's representative submitted 
additional medical evidence pertaining to the veteran's low 
back and lower extremity disabilities, but did not indicate 
that he was responding to the October 1995 rating decision.  
The submittal of additional evidence does not, however, 
extend the time limit for initiating or perfecting an appeal.  
38 C.F.R. § 20.304.

The veteran's Congressional representative forwarded letters 
from the veteran and his personal representative to the RO in 
May 1996 and February 1997, and in March 1997 the Office of 
the Vice President of the United States forwarded an inquiry 
from the veteran's personal representative to VA.  In 
addition, in November 1996, December 1996, January 1997, 
February 1997, March 1997, and April 1997 the veteran's 
representative submitted letters directly to the RO.  In all 
of the Congressional, Vice-presidential, and private letters, 
however, the veteran and his representative stated that they 
were seeking a decision on his pending claims for service 
connection and an increased rating.  The veteran or his 
representative did not express any disagreement with the RO's 
decisions pertaining to clear and unmistakable error in the 
prior decisions, nor did they indicate that they were seeking 
appellate review of the RO's determination.

In his substantive appeal pertaining to the timeliness of his 
notice of disagreement the veteran asserted that an April 
1996 letter from his personal representative to his 
Congressional representative, which was received at the RO in 
May 1996, constituted a notice of disagreement.  In that 
letter, however, the representative referred to the claims 
for service connection and an increased rating, which at that 
time had been remanded by the Board to the RO.  The 
representative stated that he was seeking a decision on the 
pending claims, and that he would appeal the decisions on 
those claims if denied.  In that letter the veteran's 
representative did not express any disagreement with the 
October 1995 decision, nor did he indicate that he was at 
that time seeking appellate review of that decision.

The veteran characterized the July 12, 1996, notice of the 
October 1995 decision as a response to the May 1996 
Congressional inquiry.  The documents in the case file show, 
however, that the RO responded to the Congressional inquiry 
in a separate letter issued on July 15, 1996.  In that letter 
the RO informed the representative that the veteran's appeal 
on the issues of service connection and an increased rating 
were being returned to the Board.

The veteran's representative contends that the RO's October 
1995 decision and the March 1998 determination that the 
notice of disagreement was not timely filed were both 
"erroneous," in that the Board's October 1996 "decision" and 
the RO's subsequent August 1997 grant of service connection 
and an increased rating "subsumed" the October 1995 decision.  
In making this contention he cited the decision of the Court 
in Dittrich, 11 Vet. App. at 11.

In Dittrich the Court held that Pub. L. No. 105-111, 111 
Stat. 2271, codified at 38 U.S.C. 7111, does not allow the 
veteran to challenge a final RO decision on the basis of 
clear and unmistakable error if that decision has been 
subsumed by a Board decision on the same issue (emphasis 
added).  As previously stated, because the Board's April 1987 
decision was vacated, the Board never issued a decision on 
the issues of entitlement to service connection for the back 
disorder or an increased rating for the residuals of the 
shrapnel wounds.  Although the representative characterized 
the October 1996 remand as a "decision," that 
characterization is not valid; a remand does not constitute a 
decision on the issues under appeal.  38 C.F.R. § 20.1100(b).

In addition, the RO's August 1997 decision did not subsume 
the October 1995 decision pertaining to service connection 
for a left leg disorder or hearing loss because the RO did 
not address those issues in the August 1997 decision.  
Although the RO in the August 1997 decision granted an 
increased rating for the residuals of the shrapnel wounds 
effective in June 1984, that decision did not subsume the 
October 1995 decision pertaining to clear and unmistakable 
error in the December 1951 denial of a compensable rating for 
the residuals of the shrapnel wounds.  The October 1995 
decision was relevant to the status of the veteran's 
disability in 1951, and the August 1997 decision was relevant 
to the status of his disability in 1984.  The two decisions 
did not, therefore, pertain to the same issue, and the August 
1997 decision did not subsume the October 1995 decision.  
Brown, No. 98-7071 (an intervening decision does not subsume 
a prior unappealed RO decision unless the subsequent decision 
addressed the same issue raised in the claim of clear and 
unmistakable error).

The veteran did not submit a notice of disagreement until 
October 10, 1997, which was filed in response to the RO's 
August 1997 rating decision.  In the August 1997 rating 
decision the RO granted service connection for osteoarthritis 
and limited motion of the lumbar spine as secondary to the 
service-connected shell fragment wounds, and increased the 
disability rating for the residuals of the shell fragment 
wounds from 20 to 50 percent effective June 6, 1984.  In the 
notice of disagreement the veteran asserted that the 
effective date for service connection and the increased 
rating should have been in September 1950 or December 1951, 
and he again raised the issues of entitlement to service 
connection for hearing loss and a left leg disorder.  

The October 1997 notice of disagreement was not filed within 
one year of the July 12, 1996, notice of the October 1995 
decision and is not sufficient to initiate an appeal of that 
decision.  38 C.F.R. § 20.302.  The Board finds, therefore, 
that the October 1995 decision is final.  The Board also 
finds that the issue of whether the December 1951 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for a disorder of the left lower extremity 
and in denying a compensable disability rating for the 
residuals of the shell fragment wounds, and the issue of 
whether the October 1954 decision was clearly and 
unmistakably erroneous in denying service connection for 
hearing loss, are res judicata.  Link, 
12 Vet. App. at 39.


ORDER

The appeal to establish entitlement to an effective date 
prior to June 6, 1984, for the assignment of a 50 percent 
disability rating for the residuals of shell fragment wounds 
to muscle groups XIV, XVII, and XIX is denied.

The appeal to establish entitlement to an effective date 
prior to June 6, 1984, for the grant of service connection 
and the assignment of a 40 percent disability rating for 
osteoarthritis of the lumbar spine as secondary to the 
service-connected residuals of shell fragment wounds is 
denied.

A notice of disagreement not having been timely filed, the 
October 1995 decision in which the RO denied the claims of 
clear and unmistakable error in December 1951 and October 
1954 rating decisions is final, and that issue is res 
judicata.


REMAND

As noted in the introduction to this decision, the veteran 
has expressed disagreement with the effective date of the 
grant of a total rating for compensation based on individual 
unemployability, and that issue must be remanded for issuance 
of a statement of the case.

In an August 1997 rating decision the RO increased the 
disability rating for the residuals of the shrapnel wounds 
from 20 to 50 percent, apparently based on the complaints of 
pain and limited motion being indicative of severe 
disability.  The RO also granted service connection for a low 
back disorder and assigned a separate disability rating of 
40 percent for that disorder, apparently also based on the 
complaints of pain and limited motion.  The regulations 
prohibit the evaluation of the same disability under separate 
diagnoses.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Rather than limiting the rating for the low 
back disorder to the percentage of disability due to the 
service-connected disability, as required by Allen v. Brown, 
7 Vet. App. 439, 448 (1995), the RO assigned a 40 percent 
rating for the disorder, the maximum rating available for 
limited motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The August 1997 rating decision resulted in a combined 
disability rating of 70 percent, and in a November 1999 
rating decision the RO granted entitlement to a total 
disability rating based on individual unemployability.  
38 C.F.R. § 4.16.  The effective date for the grant of the 
total disability rating was June 16, 1999, the date on which 
the veteran submitted a formal application for a total 
disability rating based on individual unemployability.  The 
veteran has for many years asserted that his service-
connected disability prevented him from maintaining 
employment.  The RO did not, apparently, consider whether any 
of his prior statements constituted an informal claim for a 
total disability rating in accordance with 38 C.F.R. 
§ 3.155(c).  See Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992) (evidence indicating that the veteran is unemployable 
due to his service-connected disabilities constitutes an 
informal claim for a total disability rating based on 
individual unemployability.

In December 1999 the veteran submitted a notice of 
disagreement with the effective date assigned for the total 
rating, contending that he is entitled to an effective date 
in June 1984.  He has not, however, been provided a statement 
of the case pertaining to that issue.  To ensure full 
compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

After undertaking any development deemed 
appropriate, the RO should re-adjudicate 
the issue of entitlement to an effective 
date prior to June 16, 1999, for the 
assignment of a total disability rating 
based on individual unemployability.  If 
entitlement remains denied, the veteran 
and his representative should be provided 
a statement of the case pertaining to 
that issue and be given the opportunity 
to submit a substantive appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

